Case 1:18-cr-00125-JMS-TAB Document 37 Filed 08/07/20 Page 1 of 3 PageID #: 113




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )      Cause No. 1:18-cr-0125-JMS-TAB
                                             )
DOMONIQUE RANEE NOLAN,                       )                              - 01
                                             )
                      Defendant.             )



                           REPORT AND RECOMMENDATION

       On August 7, 2020, the Court held a hearing on the Petition for Warrant or Summons for

Offender Under Supervision filed on March 6, 2020. Defendant Nolan appeared in person with

her appointed counsel Sam Ansell. The government appeared by Will McCoskey, Assistant

United States Attorney. U. S. Parole and Probation appeared by Officer Felecia Bain.

       The Court conducted the following procedures in accordance with Fed. R. Crim. P.

32.1(a)(1) and 18 U.S.C. § 3583:

       1.     The Court advised Defendant Nolan of her rights and provided her with a copy of

the petition. Defendant Nolan orally waived her right to a preliminary hearing.

       2.     After being placed under oath, Defendant Nolan admitted violation numbers 1, 2,

and 3. [Docket No. 30.]

       3.     The allegations to which Defendant admitted, as fully set forth in the petition, are:
Case 1:18-cr-00125-JMS-TAB Document 37 Filed 08/07/20 Page 2 of 3 PageID #: 114




       Violation
       Number          Nature of Noncompliance


            1          “You must refrain from any unlawful use of al controlled substance.”

                       As previously reported to the court, the offender provided urine samples
                       for marijuana on July 25, 2019, September 11, 2019, October 31, 2019,
                       November 20, 2019, and lastly on February 26, 2020.

            2          “You shall participate in a cognitive behavioral program, such as
                       Moral Reconation Therapy (MRT), at the direction of the probation
                       officer and abide by the rules of the program.”

                       Ms. Nolan began MRT in August 2019. As of the filing of this report, she
                       was on step 4 of 12 in the program and had missed 11 of 28 sessions.

            3          “You shall participate in a substance abuse or alcohol treatment
                       program approved by the probation officer and abide by the rules
                       and regulations of that program. The probation officer shall supervise
                       your participation in the program (provider, location, modality,
                       duration, intensity, etc.). The court authorizes the release of the
                       presentence report and available evaluations to the treatment
                       provider, as approved by the probation officer.”

                       The offender has failed to comply with treatment conditions and has not
                       been seen by her treatment provider in over 90 days.

       4.       The parties stipulated that:

                (a)    The highest grade of violation is a Grade B violation.

                (b)    Defendant’s criminal history category is I.

                (c)    The range of imprisonment applicable upon revocation of supervised
                       release, therefore, is 4 to 10 months’ imprisonment.

       5.       The parties jointly recommended a sentence of seven (7) months with no

supervised release to follow. Defendant requested placement at a facility closest to Indianapolis,

Indiana.




                                                 2
Case 1:18-cr-00125-JMS-TAB Document 37 Filed 08/07/20 Page 3 of 3 PageID #: 115




       The Magistrate Judge, having considered the factors in 18 U.S.C. § 3553(a), and as more

fully set forth on the record, finds that the Defendant violated the conditions in the petition, that

her supervised release should be revoked, and that he should be sentenced to the custody of the

Attorney General or his designee for a period of seven (7) with no supervised release to follow.

The Defendant is to be taken into custody immediately pending the District Judge’s action on

this Report and Recommendation. The Magistrate Judge will make a recommendation of

placement at a facility closest to Indianapolis, Indiana.

       The parties are hereby notified that the District Judge may reconsider any matter assigned

to a Magistrate Judge. The parties waived the fourteen-day period to object to the Report and

Recommendation.



          Dated: 8/7/2020                         _______________________________
                                                   Tim A. Baker
                                                   United States Magistrate Judge
                                                   Southern District of Indiana




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system




                                                  3
